 WRANGLER WRANCHGoodfriend Western Corp., d/b/a Wrangler Wranchand Local 1291, Retail Store Employees Union,a/w Retail Clerks International Association, AFL-CIO. Case I-CA-I 1087September 28, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 9, 1977, Administrative Law Judge RobertA. Giannasi issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Respondent filed an answering briefto the exceptions of the General Counsel and theUnion, and cross-exceptions to the AdministrativeLaw Judge's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.We agree with the findings of the AdministrativeLaw Judge that the extent and character of theRespondent's misconduct makes a bargaining orderthe appropriate remedy in this case. We also agreewith the findings of the Administrative Law Judgethat at the time the Union, Local 1291, made itsdemand for recognition on September 30, 1975, ithad obtained valid signed authorization cards from10 of the 15 employees in the appropriate unit in theRespondent's Washington Street store.However, we are unable to agree with the findingsand conclusions of the Administrative Law Judgethat the Respondent is excused from its bargainingobligations because, several months subsequent tothe demand for bargaining, Local 1291 merged withthree other local unions of the International intoLocal 1445 and does not currently exist as a separateentity. The Administrative Law Judge held that eventhough the Respondent violated Section 8(a)(5) and(1) of the Act by failing to bargain with the Union onand after October 1, 1975, a bargaining order shouldnot issue in this case since such an order would runin favor of Local 1445, the successor local, after anI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidence232 NLRB No. 89election in which the signers of the authorizationcards had no opportunity to voice their choice.The record shows that Local 1291 began orga-nizing the Respondent's Washington Street store thebeginning of September 1975. By the end ofSeptember it had obtained 10 signed cards from unitemployees. Eight of the 10 signed authorization cardsbore a heading which included the title: "RetailEmployees Union Local 1291, RCIA, AFL-CIO."The text of the cards provided a broader authoriza-tion for representation and stated that the signerauthorized:Retail Clerks International Association, AFL-CIO, or its chartered Local to represent me forpurposes of collective bargaining ....Two of the authorization cards did not have thename of a local in its heading, but only the name ofthe "Retail Clerks International Association," andsimilarly provided that the International or itschartered local union was authorized to represent theemployee who had signed the card for collective-bargaining purposes.The Respondent not only refused to recognize theUnion, but, a few days later, as fully discussed in theattached Decision, discriminatorily discharged 11employees in the appropriate unit in violation ofSection 8(aX3) and (1) of the Act.Almost a year after the above demand forrecognition, four local unions of the Retail ClerksInternational Association in the Commonwealth ofMassachusetts, including Local 1291, decided tomerge. The largest of the four, Local 1445, was tosurvive. A notice was sent to all members of theUnion and the members voted overwhelmingly bysecret ballot to merge into a single local, Local 1445.Before the merger, Local 1291 had approximately1,300 members. The surviving Local 1445 now hasabout 13,000 members. There is no contention thatthe merger election was contrary to the Union'sconstitutional requirements and bylaws, or thatproper notice was not given to all members of thelocals, or that all eligible members were not given fullopportunity to vote. It is also undisputed that the 10employees who had signed authorization cards werenot given notice and in any event would not havebeen eligible to vote in the merger election since theywere not and could not have been members of theUnion because of their unlawful discharges byRespondent.Contrary to the Administrative Law Judge we areunable to agree that the merger of Local 1291 intoconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), cnfd. 188 F.2d 362 (CA. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 1445, 1 year after Local 1291's bargainingdemand and its apparent loss of identity, voids theauthorization cards and undermines the basis for theUnion's claim of majority status. While we agree thatin the usual merger situation all eligible employeesshould be notified and have the opportunity to vote,2here it was the Respondent's unfair labor practices,not the Union's bylaws or procedures, which pre-vented the employees from becoming union membersand receiving the same rights and privileges asmembers of the four locals in question. At the timethe Union made its demand, clearly supported by amajority of the employees in the appropriate unit,Local 1291 was the bargaining representative andremained so for over a year. To disregard theintentions of the employees in the circumstances ofthis case would permit the Respondent to benefit asthe result of its unfair labor practices.3In reaching our conclusion, we are also persuadedby the language of the cards which does not narrowlylimit the authorization to bargain to Local 1291. Asnoted above, the cards designate the "Retail ClerksInternational Association, AFL-CIO," or "its char-tered Local Union" to represent the employees forpurposes of collective bargaining. We interpret suchgeneral designation to indicate approval of a validsuccessor local. Particularly is this so because therecord shows that the former president of Local 1291continues to be in charge of servicing the type ofretail store unit involved herein and the day-to-dayrelationship between the employees in the Washing-ton Street store and the Union will continue in mostmajor respects unchanged by the merger.Additionally, we have considered the problems ofrequiring unions to give notice and the right to voteto employees who have authorized one local torepresent them when that local merges with anotherlocal a year after the original bargaining demand andafter the majority of the employees who have signedauthorization cards have been discriminatorily dis-charged. Under the unusual circumstances of thiscase, it would not be practical or reasonable torequire or allow such employees whose status is inlitigation, and indeed whose whereabouts may not beknown, to participate in the merger vote.For the above reasons, we do not adopt theAdministrative Law Judge's recommendation thatthe 8(a)(5) and (1) allegations concerning the mergerbe dismissed, and, as provided below, shall order theRespondent, upon request, to recognize and bargainwith Local 1445, the successor to Local 1291, as the2 Cf. Amoco Production Company, 220 NLRB 861 (1975).3 Were the propriety of the merger of the locals directly in issue, MemberJenkins, in accordance with his dissent in North Electric Company, 165NLRB 942 (1967), would not regard it as valid because only union memberswere allowed to vote on the merger. But in this situation, where the unlawfulexclusive representative of the employees of theappropriate unit in the Respondent's WashingtonStreet store.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusions of Law 4 and 5:"4. By failing and refusing to bargain with Local1291 on September 30, 1975, and until its mergerabout January 1977 into Local 1445, Respondentengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.""5. By failing and refusing to bargain collectivelywith Local 1445, successor to Local 1291, afterapproximately January 1977, Respondent engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act."THE REMEDYHaving found that the Respondent has refused torecognize and bargain with Local 1291 and itssuccessor Local 1445 of the Retail Store EmployeesUnion, a/w Retail Clerks International Association,AFL-CIO, we shall order it, upon request, torecognize and bargain with Local 1445 as theexclusive representative of all employees in theappropriate unit set forth in the Administrative LawJudge's Decision and, if an understanding is reached,embody such understanding in a written signedagreement.Having also found that Respondent discriminatori-ly terminated 11 of its employees in October 1975, weshall order it to offer them immediate, full, andunconditional reinstatement to their former jobs or,if these jobs no longer exist, to substantiallyequivalent ones without prejudice to their seniorityand other rights and privileges, and to make themwhole for any loss of earnings suffered by reason ofsuch discrimination, by paying them sums of moneyequal to the amount they would have earned fromthe date of the discrimination against them to thedate of Respondent's offer to reinstate them asaforesaid, less their net earnings during that period,in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), withinterest thereon, calculated in the manner set forth inconduct of Respondent precluded voting by the affected employees, it ismore important in effectuating the policies of the Act that the Respondentnot be allowed to profit by its own breach of the law, and he therefore joinsin this decision.528 WRANGLER WRANCHIsis Plumbing & Heating Co., 138 NLRB 716 (1962),and Florida Steel Corporation. 4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Goodfriend Western Corp., d/b/a WranglerWranch, New York, New York, its officers, agents,successors, and assigns, shall take the action set forthin the recommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer to Maria Cammarata, John Clinton,Steve Cole, Everett Hoag, Eros Lamb, EmeryNesmith, Robin Smith, Phillip Lanigan, Curtis Boyd,George Terzis, and Michael Thompson, if this hasnot already lawfully been accomplished, immediateand full reinstatement to his or her former positionor, if that job no longer exists, to a substantiallyequivalent one, without prejudice to the seniority andother rights and privileges previously enjoyed byeach of them; and make each whole for any loss ofpay, including any raises which may have been givento employees, that he or she may have suffered byreason of their unlawful discharge, with interestthereon."2. Insert the following as paragraph 2(b) andreletter the subsequent paragraphs accordingly:"(b) Upon request, recognize and bargain withLocal 1445, the successor to Local 1291, as theexclusive representative of all part-time and full-timeemployees at Respondent's Washington Street, Bos-ton, Massachusetts, store, excluding managementtrainees, guards, and supervisors as defined in theAct, and,5if an understanding is reached, embodysuch understanding in a written signed agreement."3. Substitute the attached notice for that of theAdministrative Law Judge.' In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods pnorto August 25. 1977, in which the "adjusted pnme interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.I The General Counsel and the Union contend that the bargaining ordershould run to the Respondent's three-store Boston operations on the theorythat this would have been the normal accretion if the Respondent had notengaged in its illegal practices. The issue was not fully litigated and we findthat there is insufficient basis for making such a finding.APPENDIXNOncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT interrogate employees concern-ing their union membership, activities, or sympa-thies or those of other employees.WE WILL NOT threaten employees with dis-charge or other reprisals if they select any labororganization as their collective-bargaining repre-sentative or engage in any other union activities.WE WILL NOT promise benefits to employees forgiving up union activities or union support.WE WILL NOT discharge employees becausethey engage in union activities.WE WILL NOT discourage employees fromsupporting or joining any labor organization byany discrimination affecting their tenure orconditions of employment.WE WILL NOT refuse or fail to bargain collec-tively in good faith with Local 1445, Retail StoreEmployees Union, a/w Retail Clerks Internation-al Association, AFL-CIO, successor to Local1291, as the exclusive representative of allemployees in the following appropriate unit:All full-time and part-time employees em-ployed at the Respondent's WashingtonStreet, Boston, Massachusetts, store, exclud-ing management trainees, guards, and super-visors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7 ofthe National Labor Relations Act.WE WILL, upon request, recognize and bargainwith Local 1445, the successor to Local 1291, asthe exclusive representative of all employees inthe above-described appropriate unit and, if an529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstanding is reached, embody it in a signedwritten agreement.WE WILL offer Maria Cammarata, John Clin-ton, Steve Cole, Everett Hoag, Eros Lamb, EmeryNesmith, Robin Smith, Phillip Lanigan, CurtisBoyd, George Terzis, and Michael Thompson fulland immediate reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent ones without prejudice to their seniori-ty or other rights and privileges, and WE WILLmake them whole for any earnings they lostbecause of our discrimination, with interest.GOODFRIEND WESTERNCORP., D/B/AWRANGLER WRANCHDECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard before me in mid-February 1977, in Boston,Massachusetts, upon a complaint which issued originallyon December 3, 1975. The complaint alleges that Respon-dent violated Section 8(a)(1) of the National LaborRelations Act, as amended, by various acts of coercion andSection 8(a)(3) and (1) by discriminatorily dischargingemployees for antiunion reasons and that its refusal tobargain with the Union 1 which was designated as bargain-ing agent by a majority of the employees was, whenconsidered together with its other unfair labor practices,violative of Section 8(a)(5) and (1) of the Act and suchconduct requires a remedial bargaining order. The com-plaint was amended in several particulars.2Respondentdenied the critical allegations of the complaint. BothRespondent and the General Counsel filed proposedfindings of fact and conclusions of law and supportingbriefs.3Upon the pleadings, the entire record in this case andfrom my observation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACTI. LABOR ORGANIZATION AND BUSINESS OFRESPONDENTThe Union is a labor organization within the meaning ofSection 2(5) of the Act.'Local 1291, Retail Store Employees Union, a/w Retail ClerksInternational Association, AFL-CIO.2 One of the amendsments involved an additional violation by virtue ofthe discriminatory discharge of employee John Cyrus. The other two dealtwith the proposed bargaining order: one sought the bargaining order eitherin a three-store .unit of Respondent's employees or the one-store unitmentioned in the original complaint; another sought to have the order runin favor of Local 1445 of the Retail Clerks International Association whichhad, by the time of the hearing, taken over the Union by merger.3 After the issuance of the original complaint on December 3, 1975,Respondent sought investigatory material from the General Counsel underRespondent is a New York corporation with its principaloffice and place of business located at 381 Park AvenueSouth, New York, New York. Respondent operates threeretail stores in Boston, Massachusetts. Respondent annual-ly sells goods valued in excess of $50,000 which itpurchases from suppliers outside the Commonwealth ofMassachusetts. Accordingly, I find, as Respondent admits,that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE UNFAIR LABOR PRACTICESA. The FactsI. BackgroundRespondent's first retail venture in the greater Bostonarea was the Wrangler Wranch store which opened at 349Washington Street, Boston, in August 1974. It was openedand managed by Irving Shapiro who is now Respondent'sarea manager. Shapiro hired a number of employees at thetime. Louis Barbaro, Sterling Dunn, and Malcolm Free-man were hired with the potential, announced to them byShapiro at the time, of becoming managers at any newstores which might open. Plans for two new stores becamedefinite in June or July 1975. They were located at 651Boylston Street, Boston (the Copley Square store), and 57Boylston Street, Cambridge (the Harvard Square store).The construction and renovation necessary to prepare thenew stores was contracted out to another firm; Shapirokept abreast of the progress of the construction and visitedthe sites periodically. The stores were originally scheduledto open in August 1975, but they were not in fact openeduntil mid-October. The Harvard Square store opened onOctober 16, 1975, and the Copley Square store opened onOctober 23. As area manager, Shapiro now has generalauthority over all three Boston area stores. Barbarobecame the manager of the Washington Street store in mid-September 1975; Freeman of the Cambridge Square storeand Dunn of the Copley Square store on or about October6, 1975.In late August and September 1975, Respondent beganhiring employees at the Washington Street store in additionto the existing staff. These employees worked primarily onthe second floor where they unpacked, ticketed, and sortedthe merchandise which had been sent to the WashingtonStreet store but was to be shipped to the new stores as theyopened. Some of these employees also worked on the salesfloor of the Washington Street store as clerks and in thebasement storage areas; also, at times, the regularlyassigned salesclerks worked on the second floor preparingmerchandise for the new stores.4the Freedom of Information Act. After demnal by General Counsel,Respondent filed a complaint in Federal distnct court seeking an injunctionrequinng the Board to produce the material and prohibiting further Boardproceedings pending production of the material. The district court grantedthe injunction. Subsequently, the United States Court of Appeals for theFirst Circuit reversed the district court and Respondent petitioned forcertiorari. The petition was denied on October 18, 1976.4 On or about September 30, 1975, in addition to Shapiro, the followingwere on the payroll at the Washington Street store: Louis Barbaro, MalcolmFreeman, and Sterling Dunn who the General Counsel alleges weresupervisors within the meaning of the Act; Terence Westgate, Gene530 WRANGLER WRANCHThe additional employees, who worked primarily on thesecond floor, were hired by Sterling Dunn and MalcolmFreeman. Each hired about six or seven employees. Theyalso had the authority to fire these employees.5I reject Shapiro's conclusionary and self-serving testimo-ny that the employees hired by Dunn and Freeman andcarried on Respondent's Washington Street store payrollwere, in his words, "temporary" employees. I did not findShapiro to be a reliable witness on this or any otherdisputed issue in this case. For example, his testimony onthe temporary employee issue was accompanied bygratuitous, self-serving statements. The second floor em-ployees, who were hired by Dunn and Freeman, were nottold that they were hired as temporary employees simply todo "stock work" at the Washington Street store as Shapiroimplied. Their testimony indicates that they fully expectedto be employed indefinitely and to transfer to the newstores when they opened. And neither Dunn nor Freemanwas called as a witness to rebut their testimony. Moreover,Shapiro also conceded-albeit grudgingly-that theseemployees were hired with the possibility that they wouldbe placed in the new stores. His affidavit was lessambiguous. It states:Freeman and Dunn engaged in the hiring of employeesduring the months prior to the discharges early inOctober in order to choose their own staff for the newstores which they would be managing.Shapiro recanted a bit on the witness stand by stating thatthe use of the word "staff" was incorrect. It is clear,however, that Freeman and Dunn had authority to hireand supervise employees even though the two new storeshad not yet opened. It is likely that they had this authorityin order to choose their own staffs after the new storesopened. Finally, it is implausible that the second flooremployees were hired by Respondent solely as temporaryhelp in view of its contemporaneous use of other temporaryhelp not carried on its payroll. Shapiro hired temporaryemployees on a daily basis from the Handy Andy OlstenTemporary Services. Shapiro estimated that he wouldutilize about five or six Handy Andy employees dailyduring September 1975.In short, there was no credible evidence that a definiteterminal date was imposed on the employment of the so-called second floor employees. Thus, in accordance withthe testimony of employees and contrary to Shapiro'stestimony, I find that the employees hired by Dunn andFreeman, who were carried on Respondent's payroll andwho worked on the second floor of the Washington Streetstore preparing merchandise for the new stores, wereMorand. and Michael Guiken who the General Counsel asserts weremanagement trainees; Phillip Lanigan. Michael McLeod, Curtis Boyd, andEmery Nesmith who Respondent contends were salesclerks at the Washing-ton Street store; Ida Hone, the cashier who worked 25 hours per week; andStephen Cassis. a regular part-time employee who worked only onSaturdays. The other employees, who worked primarily on the merchandiseon the second floor, but some of whom also worked on the sales floor wereGeorge Terzis. John Clinton, Stephen Cole. Robin Smith, Eros Lamb.Michael Thompson. Everett Hoag, and Maria Cammarata. Kevin White-house, another employee, was on sick leave at the time. Another employee.John Cyrus, a salesclerk, was employed from about August 20 untilSeptember 19, 1975, when he was discharged.regular, full-time employees, not temporary employees. SeeM. J. Pirolli & Sons, Inc., 194 NLRB 241, 250 (1972).2. The Union's organizational campaignUnion Organizer Robert Lamothe visited the Washing-ton Street store on September 5, 1975, and spoke toemployees M-Leod, Westgate, Morand. and Boyd. La-mothe returned on September 8 and I I with other unionorganizers. They passed out union literature to theemployees and Lamothe and another organizer spoke toShapiro. Shapiro told them he did not think they should bein the store bothering his employees but suggested that theUnion post a notice in the store notifying employees of ascheduled union meeting. Lamothe and another unionrepresentative returned the next day with the notice for themeeting, which was to be held on September 18. Shapiroposted it in the store.The union meeting was held on September 18 at theUnion's office in Boston. Four employees, Cyrus, West-gate, McLeod, and Nesmith, attended the meeting andsigned union authorization cards at this time. As Westgatewalked from the store to the meeting place, he wasaccompanied part of the way by Supervisor Barbaro whowas making the night deposit at a bank near the site of theunion meeting. They walked within view of the otheremployees who were attending the meeting.The day after the union meeting, Barbaro askedemployee Ida Horne if she had signed a union card and ifshe knew who had attended the meeting. She replied thatshe had not signed a card and that she did not know whohad attended the meeting.On September 29, Lamothe was standing on the sidewalkoutside the Washington Street store. There is conflictingtestimony as to whether Lamothe was on the sidewalksome distance away from the store's entrance or actually atthe entrance. In any event, Supervisor Malcolm Freemancame outside and asked Lamothe whom he was waitingfor. Freeman told Lamothe that he did not want him"hanging around harassing employees' and that "he wasgoing to harass" Lamothe. Freeman then went inside thestore and came outside again with Hoag and he askedHoag what conversations he had had with Lamothe. Hoagreplied that he asked Lamothe for union literature to readand distribute to other employees. Lamothe protestedFreeman's interrogation of Hoag. Another employee,George Terzis, walked out of the store about this time.Lamothe asked Terzis if they could meet to discuss theUnion. Freeman broke in, telling Terzis that he did notwant Terzis meeting Lamothe outside the store. He tolds The parties stipulated as to the supervisory status of Louis Barbaro.Respondent, however, denied supervisory status as to Freeman and Dunnbefore they became managers of the Copley Square and Harvard Squarestores. Shapiro was very evasive in his testimony about their supervisorystatus. but he finally admitted that in September they had authority to hireand fire employees. They actually did hire employees in September. NeitherFreeman nor Dunn testified, but many employees testified that the)directed employees in what I find to be an independent and responsiblemanner. Accordingly, I find that Freeman and Dunn were supervisorswithin the meaning of the Act at all material times in September 1975. andthereafter531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem to meet at some other time and some other place.Terzis and Lamothe met later that day at lunch.Shortly after this incident, Barbaro asked Hoag to act asliaison between Lamothe and the store employees in orderto avoid a further disturbance. Hoag refused. Later thesame afternoon, Freeman talked to Hoag about the Union.He told Hoag that if the Union got in "we would not beallowed breaks that we had had in the store, an extrafifteen minutes at lunch, no kind of coffee breaks, becausethe breaks would be regulated by the Union." He alsostated the Union "would regulate our wages and raises, ourpay scale raise, and that there would be no room foradvancement and there would be no chance of getting intomanagement if we joined the Union."3. The Union's demand for recognition andRespondent's termination of II employeesOn September 30, 1975, Lamothe and Union OrganizerBob Patterson returned to the store with a letter demand-ing recognition which they presented to Shapiro. Theyoffered to submit to a voluntary card check which Shapirorefused. Shapiro read the letter and then told Lamothe andPatterson that the employees then working in the storeprobably would not be there after Thursday, October 2.The Union's letter asserted a majority and demandedrecognition in the following unit: "All full and part-timeemployees working in the employer's, Wrangler Wranchstore located at 349 Washington Street, Boston, Massachu-setts, and excludes Store Manager, Supervisor and guardsas defined in the LMRA of 1947 as amended."Shapiro sent the letter to the Respondent's corporatecounsel in New York, who responded with a letter datedOctober 6, 1975, requesting the Union to submit a list of allemployees who had signed cards to counsel for verification.The next day, October 1, Barbaro approached employeesWestgate and Horne at the sales desk and said to them, "Ihope none of you people signed those cards because if youdid you're out of here. ..You didn't sign cards, did you?"They denied that they did. Barbaro also told Home that itwas a good thing that she did not have any involvementwith the Union because "Mr. Shapiro was very ner-vous. ..[about] union activities regarding the employeesand the Union. And that everyone was going to beterminated." Later that afternoon, Barbaro remarked toWestgate, "I really hate to let those people go. You knowthere are some really good people. I hate doing IrvingShapiro's dirty work."On October I and 2, 1975, Shapiro laid off or terminatedemployees Boyd, Hoag, Nesmith, Lanigan, Clinton, Cole,Smith, Terzis, Cammarata, Lamb, and Thompson. Accord-ing to Shapiro, McLeod, Boyd, Lanigan, and Nesmith weresalesclerks assigned to the Washington Street store; theothers were hired by Dunn and Freeman to stockmerchandise for the new stores. Shapiro also testified thathe talked to Respondent President Steven Goodfriend on8 This is based on the testimony of Lanigan whom I credit over Shapirowho denied he mentioned the Union in his conversation with Lanigan.Shapiro did not impress me as a reliable witness and Lanigan, whosetestimony is consistent with Nesmith's uncontradicted and credibletestimony with respect to the real reason for the layoffs, had the least to gainthis date about being overstocked at the Washington Streetstore, but did not discuss the layoffs or terminations.Everett Hoag was the first of the employees to bedischarged. When he finished work on the evening ofOctober 1, Barbaro called him into the office and explainedthat he was being laid off for economic reasons.On the next day, October 2, Nesmith, Boyd, Lanigan,Clinton, Cole, Smith, Terzis, Cammarata, Lamb, andThompson were laid off or discharged. Nesmith was firsttold of his termination by Malcolm Freeman. Freemanasked him if he signed a card. When Nesmith respondedaffirmatively, Freeman told him that this was the reason hewas being let go. Freeman told Nesmith that if he had notsigned the card, Freeman would have hired him in theCambridge store. Freeman told Nesmith that he should"learn to kiss ass a little." Shapiro later called Nesmith intothe office and told him he was being let go for economicreasons.Lanigan was notified of his termination by Shapiro.Shapiro told him that the layoffs were because of theUnion. Lanigan protested that he "hadn't gotten involvedwith the Union." Shapiro then told Lanigan to get in touchwith him the following week. Lanigan did and he beganworking again at the Washington Street store on or aboutWednesday October 8.6By the end of the day, the only personnel remaining inthe Washington street store were Supervisors Barbaro,Dunn, and Freeman, and Westgate, Guikeri, and Morand,who General Counsel asserts, and I find infra, weremanagement trainees, and part-time employees StephenCassis and Ida Home.Two temporary employees from Handy Andy werecalled in to work at the Washington Street store on October3, 1975. On October 2, Shapiro asked Terry Westgate if hewanted to work overtime that weekend to move merchan-dise from the second floor and basement storerooms at theWashington Street store to storerooms newly available atthe Copley Square and Harvard Square stores. Westgatedeclined. On October 4 and 5, Saturday and Sunday,Respondent hired nine additional employees from HandyAndy and, using a rented truck, they began movingmerchandise to the new stores in preparation for theiropening.During the next week, Shapiro hired 13 additionalHandy Andy temporaries for varying amounts of time.These employees were paid at a flat rate of about $3.40 perhour.7The Handy Andy employees worked for about 2 or3 weeks after October 6 at the rate of 10 or 11 per day.They unpacked merchandise for the new stores.Shapiro testified that, in early October 1975, twoemployees were transferred to the Washington Street storefrom Respondent's headquarters in New York. The payrollrecords for the week ending October 9, 1975, list five newemployees not counting Lanigan who returned to work onOctober 8. Shapiro testified that both Dunn and Freemanbegan hiring new employees for the new stores on October6. Since these stores did not actually open until later inamong the discriminatees in terms of backpay. Moreover, he did return towork on or about October 8, thereby giving credence to his testimony aboutwhat Shapiro had told him.7 The terminated employees who had been working on the second floorpreparing merchandise for the new stores were paid $2.50 per hour.532 WRANGLER WRANCHOctober, the new employees presumably unpacked, sorted,and hung merchandise. Shapiro also testified that Barbarobegan recalling the four laid-off Washington Street em-ployees, Boyd, McLeod, Lanigan, and Nesmith, onOctober 6, 1975. Nesmith testified, credibly in my view,that he was never recalled.84. Additional instances of coercion byRespondentOne of the Handy Andy temporaries, Geneva Ward,approached cashier Ida Horne sometime in October toinquire about possible permanent employment. Hornedirected her to Barbaro who did not hire Ward. Barbarolater gave Horne an explanation, saying that Shapiro didnot want to hire Ward because "she was too old ... shewas not a pretty boy" and "her ass was too close to theUnion."Ida Horne also testified that, on October 3, the day afterthe discharges, which had occurred on her day off, IrvingShapiro asked her whether she had signed a unionauthorization card or talked to union representatives. Shesaid she did not. She later asked Barbaro why Shapiro hadquestioned her. He told her that if Shapiro had learned shehad signed a card she "would have been out the door witheveryone else." Several days later, Barbaro told her that ifshe "ran into Emery ...or Robin ...or Curtis Boyd,that I should tell them that if they left their unionassociations alone that they would be rehired."9Westgate talked to Barbaro in the week following thedischarges about rehiring some of the former employeesbecause the store was so short of help. They discussedLanigan, and Westgate told Barbaro that Lanigan'sinvolvement with the Union was minimal. Two weeks laterthey had a similar discussion about Hoag. Barbaro toldWestgate he would not rehire Hoag because he "felt Hoagwas too involved with the Union." 'os Barbaro contradicted the thrust of Shapiro's testimony by testifyingthat he did not recall McLeod but simply ran into him sometime inNovember at a subway station and told him that there was a "possibility" hecould put him back to work. He also said he never tried to contact or recallNesmith and he was able to provide no iniormation concerning the allegedrecall of Boyd. The above provides an additional reason in support of myreluctance to accept or credit any part of Shapiro's self-serving testimony onany crucial issue in this case.9 Shapiro denied he questioned Home. I credit Home. She impressed meas a candid and truthful witness who had not supported the Union in thecampaign and thus could be relatively objective in her testimony. Barbarodid not specifically contradict Home's testimony concerning their conversa-tions.i' The above findings of fact are based primarily on the testimony ofemployees Westgate, Horne. Nesmith, Hoag, and Lanigan whom I found tobe candid and reliable witnesses. In some instances their testimony wasuncontroverted. To the extent that there are conflicts, I reject the testimonythat is contrary to that I have credited and set forth in the statement of facts.I specifically reject the testimony of Shapiro. He did not impress me as areliable witness. Shapiro was evasive in much of his testimony and wascontradicted by Barbaro on several occasions as to whether and whencertain employees were recalled after their discharge. Barbaro alsocontradicted Shapiro on the issue of who was a temporary and who was aregular employee. For example. Barbaro claimed that he hired Clinton forwork on the selling floor and that Boyd and Nesmith worked "mostly" onthe second floor doing stockwork. I have detailed more precisely some of theother reasons for rejecting Shapiro's testimony elsewhere in this decision.Barbaro did not deny many of the specific remarks attributed to him byemployees. On cross-examination, he made general denials that he talked toB. Discussion and Analysis1. The 8(aXl) violationsBased on the credited testimony set forth above, I findthat Respondent violated Section 8(aX I) of the Act by thefollowing conduct:(a) The interrogation by Supervisor Barbaro of employeeIda Home on September 19, 1975, as to whether she signeda union card and whether she knew who had attended theunion meeting the night before.(b) The interrogation by Supervisor Freeman of employ-ee Hoag on September 29 as to what conversations he hadwith Union Representative Lamothe.n(c) The statements of Freeman to Hoag on or aboutSeptember 29 that if the Union came in there would be nobreaks and no chance of getting into management. Thesewere threats of reprisal.(d) The threats on October i, 1975, against employeesWestgate and Home by Barbaro that if employees signedcards or were involved with the Union they would beterminated.(e) The interrogation of employee Nesmith by Freemanon October 2 as to whether he signed a card and thecontemporaneous statement that he was being let gobecause he signed a card which I find to be coercive and athreat of reprisal.(f) The statement by Barbaro to Ida Horne sometime inOctober that a Handy Andy temporary employee, GenevaWard, was not hired by Respondent because she was "tooclose to the Union." This is coercive and a threat ofreprisal.(g) The interrogation of Horne by Shapiro on October 3as to whether she had signed a union authorization card.(h) The statement by Barbaro to Horne later on October3 that if she had signed a card she would have beendischarged with everyone else. This was a threat of reprisal.any employees about signing union cards and only had one discussion aboutunion cards and that with Westgate who brought up the subject. I foundBarbaro to be evasive in his testimony on this issue and do not credit hisdenials.n' I do not believe that an isolated, apparently noncoercive inquiry byBarbaro of Hoag on September 26 as to whether Lamothe had ever shownemployees his credentials was unlawful.The General Counsel also alleges that Freeman's denial of access byUnion Organizer Lamothe to employees outside the store on September 29was unlawful. The evidence indicates that Lamothe was standing outside thestore and that Freeman brought Hoag outside to talk to Lamothe and, as Ihave found, unlawfully interrogated him; this appears to have been onHoag's worktime and I do not consider Freeman's conduct to haveconstituted a denial of access. The only other specific example ofinterference was Freeman's statement that he did not want employee Terzisto meet Lamothe outside the store. It is unclear as to whether thisconfrontation took place during Terzis' working time. Later that day, Terzisand Lamothe met for lunch. My reading of the record leads me to concludethat Freeman's objection to Lamothe's speaking to employees was based onthe fact that they may have been on their worktime when they came outsidethe store to talk to Lamothe. Earlier in September union representativeswere permitted to come into the store to talk to employees and Shapiro hadobjected to this interference with their work. Since Hoag was called outsideby Freeman, the only employee who was prevented from talking to Lamothewas Terzis. Terzis did not testify. In these circumstances. I do not believethat the General Counsel has shown by a preponderance of the evidencethat Respondent violated the Act by denying Lamothe access to employeesoutside the store on September 29.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(i) The statement several days later of Barbaro to Hornethat Nesmith, Smith, and Boyd would be rehired if they"left their union associations alone." This was a promise ofbenefit for foresaking union activities.(j) The statement in early October by Barbaro toWestgate that Hoag would not be rehired because he was"too involved with the Union." This was threat of reprisal.2. The discriminatory terminations on October Iand 2, 1975The General Counsel asserts that employees Nesmith,Boyd, McLeod, Lanigan, Terzis, Clinton, Cole, Smith,Lamb, Thompson, Hoag, and Cammarata were terminatedon October 1 and 2, 1975, because the Union sought torepresent the Respondent's employees. Respondent claimsthat Nesmith, Boyd, McLeod, and Lanigan were laid offbecause of declining sales at the Washington Street storeand the rest were terminated because they were hired onlyfor a temporary period and were no longer needed andbecause they were not good workers. I reject Respondent'sreasons and find that the terminations were motivated byRespondent's desire to rid itself of the Union which hadsought recognition.Respondent's antiunion posture and knowledge of theUnion's organizing efforts is clear.'2The timing of theterminations without advance warning, a day or two afterthe Union's demand, is powerful evidence that this was theprime motivation for the Company's action. Indeed, someof the employees had just been hired days before in midand late September. And the only remaining employeesafter the terminations were supervisors, managerial train-ees, and part-time employees. The inference is made all butconclusive when the credited testimony of Horne, Nesmith,Lanigan, and Westgate concerning conversations withmanagement officials before and after the terminations isconsidered. Horne and Westgate were threatened withdischarge if they signed cards or engaged in union activity.Barbaro said that Shapiro was "very nervous" about theunion activities. Freeman actually told Nesmith he wouldhave been retained if he had not signed a card. After theterminations, Horne was told by Barbaro that firedemployees would be rehired if they gave up their "unionassociations." Lanigan was told the layoffs were because ofthe Union and he was in effect rehired after he told Shapirohe was not involved with the Union. And Westgate wastold specifically by Barbaro that Hoag had been dis-charged because of his union activity. This is directevidence of antiunion motivation on the part of manage-ment representatives who actually participated in thedischarges.Further support for the finding of discrimination isshown by Respondent's conduct after the terminations.Immediately after the Union's demand, it hired HandyAndy temporaries to move the second floor merchandise tothe new stores even though they were not ready to open forseveral weeks. This was done furtively on a weekend.Shapiro's feeble explanation that he was suddenly in-formed that construction had progressed to such an extent12 Respondent's contention that there was no specific evidence ofknowledge of the union activity of each of the discnminatees is unavailing.Respondent sought to rid itself of the Union by wholesale discharges andthat the merchandise could be moved to portions of thenew stores is discredited. No corroborative evidence-either testimonial or documentary-was offered in supportof Shapiro's testimony. In addition Respondent actuallyhired an essentially equivalent number of temporaryemployees from Handy Andy within days after theterminations to unpack and sort merchandise in the newstores and began hiring from the street the very next week.Indeed, Freeman and Dunn began hiring new employeesthe Monday after the terminations. Moreover, the workforce at the Washington Street store was augmented by twoemployees from corporate headquarters in New Yorkabout whom both Shapiro and Barbaro were secretive orunknowledgeable in their testimony. This evidence indi-cates that, even assuming that some of the employees weredoing only stockwork in the Washington Street store, thesame kind of work was being done in the new stores by newemployees and even temporary day workers whose compe-tence was obviously untried and risk-laden. An employerwould not normally operate this way unless there was apressing and overriding reason for the wholesale termina-tion of an existing work force. On this record that reasonwas the Union's successful campaign to organize theemployees.The Respondent's reasons for the terminations areunpersuasive. They are based primarily on the testimony ofShapiro who did not impress me as a reliable witness. As Ihave indicated, the second floor employees were nottemporary employees as he asserted. He also added as areason for their termination their poor work performance.Yet he was unable to give specifics as to the inadequaciesof the particular employees and neither Dunn nor Free-man, their immediate superiors, testified. Furthermore,except in one instance, involving Clinton, none of theemployees were told that poor performance was a factor intheir termination. It is clear that Clinton was part of themass termination and Respondent's real reason for histermination is the same as that for other employeesterminated at the same time. Indeed, Respondent's wit-nesses gave contradictory testimony on this issue. Forexample, Morand, whom I do not credit, corroboratedBarbaro's testimony as to poor work performance, but hepointed out that Nesmith made many errors. Yet Shapirotestified that Respondent attempted to recall Nesmith whohe stated was a regular sales employee. Barbaro testifiedthat he did not recall Nesmith.Respondent's contention that the regular WashingtonStreet sales staff was cut because of slack sales is likewiseunpersuasive. The parties stipulated that sales droppedfrom about $20,000 per week on September 11, 1975, toabout $12,000 per week in October 2, 1975. However, salescontinued at this level for 6 successive weeks subsequent toOctober 2. I reject this as the motivating reason forRespondent's termination of the four so-called regularWashington Street employees, Boyd, McLeod, Nesmith,and Lanigan. There was no advance warning of layoffs foreconomic reasons as there would have been had this beenRespondent's sole motive. Two New York employees werethus there is no requirement that there be "direct evidence that the employerknow [the union) and was displeased or wanted to make an example ofthem." N. LR.B. v. Link-Belt Co., 311 U.S. 584, 602 (1941).534 WRANGLER WRANCHtransferred to the Washington Street store immediatelyafter the alleged layoffs and Lanigan recalled the very nextweek. Shapiro's testimony on the two New York transferswas particularly evasive and unimpressive. Finally, there isno logical reason why these so-called regular employeeswho Respondent asserted were laid off and intended torecall could not be utilized at the new stores instead of thetemporary and new help used the very next week. Thefailure to recall Nesmith and the accidental confrontationwith McLeod in November when he was told he mighthave his job back indicate that the four employees wereterminated and not laid off subject to recall. Indeed,Barbaro's testimony conflicts with that of Shapiro sinceBarbaro seems to categorize Nesmith and Boyd asprimarily second floor and thus not Washington Streetemployees.In short, Respondent's defenses are far from sufficient toovercome the overwhelming evidence that I I WashingtonStreet employees were discriminatorily discharged inOctober 1975, in violation of Section 8(aX3) and (I) of theAct.3. The 8(a)(5) violation and the bargaining orderremedyThe General Counsel asserts that, as of September 30,1975, the date of the Union's demand for recognition, theUnion represented a majority of Respondent's employees.The General Counsel also asserts that because Respondentthereafter undertook a course of unlawful conduct todefeat the Union's representative status, Respondent'sfailure to bargain with the Union violated Section 8(aX5)and (1) of the Act requiring a bargaining order remedyunder the principles set forth in N.LR.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969), and Trading Port, Inc., 219NLRB 298 (1975). General Counsel also asserts that thebargaining obligation should extend to the three-store unitof Respondent's stores in the Boston area, rather than thesingle-store unit in which the Union made its demand.As of September 30, Respondent employed some 18employees at the Washington Street store, many of whoseunit placement is contested by the parties. Both partiesagree that employees Home, Lanigan, McLeod, Boyd,Whitehouse, and Clinton are properly included in theunit.'3Respondent seeks to exclude employees Lamb, Thomp-son, Hoag, Smith, Cole, Nesmith, Terzis, and Cammaratabecause it asserts that they were temporary employees. Ireject this contention which is based primarily on thediscredited testimony of Shapiro that these employees werehired by Dunn and Freeman for second floor stockwork,specifically as temporary employees. As I have indicated,Dunn and Freeman did not testify but some of these so-called temporary employees did. None were told that theywere hired for a temporary period and some testified thatthey expected to be employed at the new stores when theyopened. No terminal date was set as to their employment.In these circumstances, the employees were not temporaryemployees and they are properly included in the unit total.1:s Cyrus is not included in the unit because he was not unlawfullydischarged as alleged by General Crounlsel and thus not an employee orentitled to reinstatement as of September 30.The General Counsel urges that three employees,Guikeri, Westgate, and Morand, were management train-ees and thus excluded from the unit total. These employeesassisted the store manager, were salaried and paid morethan other employees, and had some limited authority todirect other employees. They were hired with the expecta-tion that they would move into management positions andall eventually did so after Respondent opened the newstores and discriminatorily terminated a good part of itswork force. It is thus clear that these employees exhibitedlittle community of interest with other rank-and-fileemployees in the unit and should be excluded from theunit. See The Dayton Tire & Rubber Company, 206 NLRB614, 618 (1973), affd. 503 F.2d 759 (C.A. 10, 1974).The General Counsel also asserts that part-time employ-ee Stephen Cassis should be excluded from the unit totalbecause he is a guard. Cassis works as a fitting roomchecker on Saturdays. He performs no selling functions.He observes customers to insure that no garments arestolen by persons in the fitting rooms. He also returnsgarments left in the fitting rooms to the selling floor. Cassishad no authority to enforce rules against other employeesand there is no possibility that because of his duties hisinclusion in the unit would present a conflict of loyaltieswhich would justify his exclusion. In these circumstances,Cassis was not a guard within the meaning of the Act andhe should be included in the unit total.In view of the above, I find that the Respondentemployed 15 employees on September 30, 1975, the date ofthe Union's demand. The evidence also shows that theUnion obtained signed authorization cards from 10 ofthese employees: Hoag, Boyd, Clinton, Cammarata,Lanigan, Smith, Whitehouse, Cole, Nesmith, and McLeod.Their cards were identified and authenticated either by theemployees themselves or by union representatives whosolicited their signatures or were present when the cardswere signed. Despite attempts by Respondent to showmisrepresentations by union solicitors that the employeeswere told that the cards would be used for an election, it isclear from the testimony that the employees were told thatthe cards would be used to present to Respondent forcollective bargaining and, if that failed, for an election. Atno time were employees told that the cards would be usedsolely for an election. In these circumstances, it is clear thata majority of Respondent's employees as of September 30,1975, had properly selected the Union as their bargainingrepresentative.In view of Respondent's unfair labor practices asdetailed above including the discriminatory termination ofmost of the unit employees shortly after the Union'sdemand for recognition and the other 8(a)() violations, Iwould find that a bargaining order would be the onlyappropriate remedy in this case under the principles of theSupreme Court's Gissel decision cited supra Because of thecharacter of Respondent's misconduct, the passage of time,and the absence of any indication from Respondent thatsuch misconduct would not recur, a free election isimpossible and traditional remedies would not be sufficientto remedy the Respondent's misconduct. Thus, under535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither of the standards set forth in Gissel, supra, abargaining order would be required to remedy Respon-dent's violations; and, under Trading Port, supra, theRespondent violated Section 8(a)(5) and (1) of the Act as ofOctober 1, 1975, when it undertook its course of unlawfulconduct.The General Counsel asserts that despite the fact that, asof September 30, 1975, Respondent only operated one storein the Boston area, the evidence indicates that two otherstores were going to and did open shortly after the eventsherein. He thus urges that the bargaining order shouldcover the three-store unit which he alleges is an appropriateunit for bargaining. Assuming arguendo that either thesingle-store unit or the three-store unit would be appropri-ate,'4in the circumstances of this case, the bargainingorder would run only to the single-store unit. The Union'sdemand and its arithmetic majority were both in the single-store unit. All employees were carried on the WashingtonStreet store's payroll. The other two stores were not openor fully staffed as of the time of the Union's demand. Theevidence is unclear as to the full staffing of the new storesand thus it would be speculative to presume that the 15employees working at the Washington Street store inSeptember 1975 were representative of the full complementof employees eventually employed by the three stores.Compare: Clement-Blythe Companies, A Joint Venture, 182NLRB 502 (1970). Accordingly, the bargaining order, ifany should be issued herein, would cover only the single-store unit.The pivotal question concerning the proposed bargainingorder remedy concerns the fact that, as revealed during thesecond day of this hearing, the Union herein, which wasselected by the employees, merged into Local 1445, anotherlocal of the Retail Clerks International Association, inJanuary 1977. The General Counsel sought to show thatthat merger was valid and that Local 1445 succeeded to thebargaining rights of the Union with respect to Respon-dent's employees. However, I must conclude, on the basisof the evidence and the applicable authorities, that Local1445 did not succeed to the bargaining rights of the Unionin this particular unit.The evidence shows that, in September 1976, four localunions of the Retail Clerks International Association inMassachusetts decided to merge. One of those was theUnion herein. The largest of the four, Local 1445, was tosurvive. A notice was sent to all members of the Union inOctober 1976, and the members thereafter voted over-whelmingly by secret ballot to merge into a single local,Local 1445. The merger became effective January 1, 1977.The Union herein, Local 1291, was dissolved and does notcurrently exist as a separate entity. Local 1445 had about4,500 members before the merger. The Union herein hadapproximately 1,300 members. The surviving Local 1445now has about 12,500 or 13,000 members.Only members of the Union were eligible to vote in themerger election. The evidence also shows that employeesmust actually apply for membership before becomingmembers and this procedure is separate and apart from thei' A single-store unit is presumptively appropriate but the evidenceshows that the three stores herein are geographically proximate and Shapiro,as area supervisor, has considerable authority over the individual storemanagers, particularly in personnel and payroll matters.signing of an authorization card. There is no provisionmade in the merger election for those people who havesigned authorization cards in existing organizationalcampaigns. Consequently, the Respondent's employeeswho signed authorization cards were not eligible to vote inthe merger election.The evidence also indicates that the surviving union hasan expanded executive board made up of board membersfrom the merged locals. The only officer of the Union whois now an officer of the surviving union is its formerpresident who is now a vice president of Local 1445 andheads the department store-mercantile division of Local1445. The Union represented primarily department storeand mercantile employees. Local 1445 now representssome 6,000 department store or mercantile employees. Theassets of all four unions party to the merger are nowcombined. And the same personnel administer the con-tracts now covered by the surviving union as administeredthem under the constituent locals.In deciding whether a union is a successor to anotherunion in any particular unit, the Board "looks to a numberof factors, including whether democratic procedures havebeen followed in any vote on affiliation or merger, whetherthe new organization has succeeded to the assets andliabilities of the predecessor, whether the employees in thebargaining unit have had an opportunity to register theirdesires and whether there is a continuity in the leadershipand representation of the employees in the bargainingunit." Local 294, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (GeneGraham Ford, Inc.), 188 NLRB 515, 518 (1971). The Boardhas indicated that whether the employees in the unit havehad an opportunity to pass on the change of representativeis "the primary concern" in such cases. Newspapers, Inc.,Publishers of the Austin American and the Austin Statesman,210 NLRB 8, 9, fn. 4 (1974), affd. 515 F.2d, 334 (C.A. 5,1975). See also William B. Tanner Company, (FormerlyPepper & Tanner, Inc.) 212 NLRB 566, 567 (1974),enforcement denied 517 F.2d 983 (C.A. 6, 1975), andFactory Services, Inc., 193 NLRB 722 (1971).In the instant case, it is clear that the employees who hadselected the Union to represent them did not vote in themerger election and, since they were not members of theUnion, they were not eligible to vote. It is quite cleartherefore that they were not given proper notice and anappropriate opportunity to vote on the change in represen-tative within the meaning of the above authorities.The General Counsel did not specifically discuss theabove infirmity or the adverse case law in his brief. TheGeneral Counsel does state, however, that, but for theRespondent's unfair labor practices, the Respondent'semployees would have become members of the Union andwould have been afforded a full opportunity to vote on themerger since Respondent was bound to bargain with theUnion as of October 1975. It is obvious, of course, thatauthorization for representation by a union is differentthan union membership.5sAlthough, under Gissel andother authorities, the Respondent may have been obligated1i See Terrell Machine Company, v. N. LR.B., 427 F.2d 1088 (C.A. 4,1970), cert. denied 398 U.S. 929 (1970).536 WRANGLER WRANCHto bargain with the Union as of October 1, 1975, andviolated the Act by failing to do so, the Respondent'smisconduct did not preclude the employees from partici-pating in the merger vote. The Union's rule that onlymembers could vote in a merger election was the disquali-fying factor. There was no guarantee that a contract wouldbe signed with Respondent or that a union-securityprovision would be included in such a contract so as toassure that the employees herein would become membersand thus eligible to vote in the merger election. Thus, theevidence on this record does not permit the inference that,but for Respondent's misconduct, the employees hereinwould have become members of the Union. Nor does theevidence permit the inference that the employees whoselected the Union would have been satisfied with thesuccessor union. The Union itself apparently had noprocedure to cover nonmembers who had signed authoriza-tion cards in the merger vote and the employees were nevercontacted concerning their desires. Although this factoralone probably would not have defeated a successorshipfinding, Local 1445 was a much larger, different union thanthat which the employees had selected. It cannot bepresumed that the Respondent's employees would haveapproved of this change. In these circumstances, I cannotconclude that Local 1445 succeeded to the bargainingrights of the Union, which is now dissolved, on behalf ofthe Respondent's employees.Accordingly, I find that even though Respondentviolated Section 8(a)(5) and (1) of the Act by failing tobargain with the Union on and after October 1, 1975, abargaining order should not issue in this case in favor ofLocal 1445, a union which the bargaining unit employeesdid not select and had no notice or opportunity to select inthe election wherein the Union was merged into Local1445.164. The alleged timing of employees andelimination of breaksAbout a week after the union meeting on September 18,1975, Barbaro called employee Nesmith and other employ-ees aside and announced that there would be changesmade in the operation of the store and that the employees'work would be timed. The employees were thereaftertimed. The timing was instituted to increase efficiency andlasted only a short period. Westgate testified that manage-ment tightened up its supervision of employees at this timeand that employees' breaks were limited. Barbaro testifiedthat the store's policy was "no breaks" other than lunchhours. He was corroborated by Morand and Shapiro.Westgate testified that in September 1975 "we paid a lotmore attention to breaks, lunch breaks and coffeebreaks ..." Employee Hoag testified that he did notrecall that breaks were more strictly enforced after theunion meeting. Nesmith testified that on one occasionMalcolm Freeman refused to permit Nesmith and Guikerii6 The General Counsel also argues that the authorization cardsdesignated the bargaining representative as the International Association or"its chartered local" and suggests that the employees validly designatedLocal 1445 and that a bargaining order should be issued in favor of thatunion. I reject this argument. The employees intended to designate Local1291, the Union herein, whose officials solicited their signatures. There is noto leave the floor to get a drink of soda. As Nesmithtestified, "Freeman said that I have-I want the Union.What more do I want?"The General Counsel asserts that the above evidencesupports the complaint allegation that Respondent timedemployees and eliminated breaks after the onset of theUnion-particularly after the union meeting of September18-in order to interfere with the lawful union activity ofemployees. I will dismiss this aspect of the complaint. Theevidence is unclear as to the denial of breaks. During muchof September, Respondent did permit union representa-tives to come into the store to talk to employees. Thatpolicy ceased, but, of course, Respondent was not obligat-ed to permit this activity in the first place. Except forNesmith's example, there is no specific evidence as to thedenial of breaks and even that specific example does notshow that breaks were generally denied for union reasons.Indeed, the evidence is unclear as to Respondent's policyon breaks or whether breaks were permitted at any timebefore the union campaign. Furthermore, even thoughthere is testimony that employees were timed after theunion meeting, there is no evidence to show that thismeasure was instituted for union reasons. Nor is there anyevidence to indicate that the effect of this measure onemployees would coerce or restrain them with respect toprotected activity. In short, the General Counsel has notshown by a preponderance of the evidence that Respon-dent interfered with union activity or coerced or restrainedemployees from engaging in union activity by timingemployees or eliminating breaks in violation of the Act.5. The discharge of John CyrusJohn Cyrus began working for Respondent as a full-timeemployee on or about August 20, 1975. He worked on thesecond floor preparing merchandise for the new stores aswell as on the selling floor of the Washington Street store.He attended the union meeting on September 18, 1975, andsigned a union authorization card on that date. Cyrus wasa diabetic and he had been absent frequently during theperiod he worked at the Washington Street store. Hetestified that he had to leave work when he was having aninsulin reaction and that he remembered that this occurredabout 6 to 9 days during his employment. He reported to asupervisor as he was leaving. He also testified that no storemanager spoke to him about these absences. On September19, Cyrus suffered an insulin reaction before work, calledin and spoke to Shapiro. Shapiro told him not to bother tocome in and that he was no longer needed.Shapiro testified that he did not know about Cyrus'diabetes, but he was aware that Cyrus was often absent. Hetestified that he authorized Store Manager Barbaro todischarge Cyrus on September 19 because of excessiveabsenteeism and the decision was made on that date. Thepayroll records indicate that Cyrus worked 28 hours theweek ending August 28; 28-1/2 hours the week endingevidence that they meant to designate another local or any local assigned tothem by the International. Indeed, the demand for recognition was made bythe Union, not the International on behalf of its local, and the GeneralCounsel never suggested that the bargaining order should run in favor of theInternational.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 11; and 27-1/4 hours the week ending Septem-ber 18, 1975.In support of his allegation that Cyrus was unlawfullydischarged, the General Counsel relies principally on twopieces of evidence, together with the fact that the dischargeoccurred the day after Cyrus attended the union meetingand signed a card. The General Counsel alleges, first, thatManager Sterling Dunn, who did not testify, interrogatedCyrus about his union activity, and, second, that Respon-dent, through its supervisor, Barbaro, admitted that thedischarge was unlawfully motivated in a conversation at abar subsequent to the discharge.Cyrus first testified that he had a conversation withSterling Dunn between September 5 and 18 where he askedCyrus if he had been to the union meeting and signed acard and that Cyrus replied that he had. After stating thatthe conversation occurred during the working day and thatthe union meeting was after the end of work, Cyrus wasquestioned further on this matter. He then testified thatDunn asked him if he was going to the union meeting andasked how involved he was with the Union. Cyrus told himhe was in favor of the Union. Cyrus' testimony was quiteconfusing on this issue, but Dunn did not testify, and I aminclined to believe that Dunn did interrogate Cyrus as hetestified last, i.e., was he going to the union meeting andhow involved was he in the Union. There was a noticeposted at the store concerning the meeting and there wasmuch discussion in the store about the Union. Cyrus wasconfused as to whether Dunn's inquiry was about a past orfuture union meeting, but he was quite sure that the datewas before the union meeting. Although the issue is a closeone, even on Cyrus' own testimony, I find that Cyrus wasquestioned prior to the union meeting by Dunn and that hetold Dunn that he favored the Union.17The second more crucial piece of evidence is the subjectof conflicting testimony.Gary Dotterman, Cyrus' roommate, testified that hecalled the store the day after Cyrus' termination. He askedto speak to Barbaro, whom he knew personally. Barbarotold him that the reason Cyrus had been fired was hisunion activity and that his absenteeism "was just an excuseon the surface." Dotterman asked Barbaro to meet withhim later to discuss the discharge. The following Wednes-day, September 24, the two men met for a drink at the barwhere Dotterman worked. Dotterman asked, "Do youreally take the Union as that serious a threat?" Accordingto Dotterman, Barbaro replied, "No, but Johnny was vocalabout it and it didn't help the situation. And he'd beenabsent so they had a reason to get rid of him."Barbaro denied that this conversation had taken place.Donald Richard, the proprietor of the bar in which theconversation was alleged to have occurred, testified that heremembered seeing Barbaro in the bar on a Wednesdayevening in mid-September. Richard also testified thatDotterman told him, in Barbaro's presence, that Barbarohad fired Cyrus because of his union activity and thatBarbaro did not respond to this statement.I do not credit Dotterman's testimony that Barbaroadmitted firing Cyrus for his union activity. First, Dotter-" The General Counsel has not specifically alleged that this interroga-tion violated the Act.man's close relationship with Cyrus makes his testimonysuspect. Second, there is no corroborating evidence to showthat Cyrus was a "vocal" union supporter, as Dottermantestified Barbaro stated. Cyrus testified that he simply hadsome "casual" conversations with Respondent's supervi-sors. Moreover, Dotterman sought to embellish theBarbaro conversation by adding his own words "and hewore the button [presumably a union button] into thestore," a fact which was not corroborated by Cyrus or anyother witness. Finally, Dotterman testified that he encour-aged Cyrus to "go to the Union and call for a strike" andthat he mentioned a possible strike to Barbaro. Cyrus didnot testify about Dotterman's alleged suggestion. And thisapparent intensity of feeling is belied by the fact that nocharge of a violation concerning the termination was filedand only I year later was the matter added to thecomplaint herein. Richard's testimony simply confirmsthat Dotterman expressed his views to Barbaro that Cyruswas fired for union activity and it is not probative as toBarbaro's remarks or the Respondent's motivation.Thus the evidence as to the discharge of Cyrus shows asfollows: Cyrus expressed his support of the Union toSupervisor Dunn in response to the latter's question as towhether he was going to attend the union meeting and howinvolved he was with the Union. This conversationprobably took place sometime in September before theunion meeting. Cyrus was discharged the day after theunion meeting, after he called in absent. Balanced againstthis evidence is the fact that Cyrus, by his own testimony,was absent some 6 to 9 days and that he had only beenworking for Respondent for about 1 month. The recorddoes not show that Respondent exhibited any unionanimus toward Cyrus or that he was particularly vocal oractive on behalf of the Union. Moreover, when Cyrus wasdischarged, the Union had not attained majority status andRespondent had not yet perceived the threat caused by theUnion's obtaining majority support. This had been thetrigger for the mass discharges of October 1 and 2. Indeed,Respondent had permitted a notice to be posted in thestore announcing the union meeting and apparently letunion organizers openly solicit employees inside its store.Finally, other employees who attended the union meetingwere not singled out at this time. Accordingly, I am notconvinced that the General Counsel has sustained hisburden in proving by a preponderance of the evidence thatRespondent's discharge of Cyrus on September 19 wasdiscriminatorily motivated and I shall dismiss this aspect ofthe General Counsel's complaint.CONCLUSIONS OF LAWI. By interrogating employees concerning their unionactivities and those of other employees, threateningemployees with reprisals, including discharge, for engagingin union activities, and by promising benefits for refrainingfrom supporting the Union, Respondent engaged in unfairlabor practices affecting commerce in violation of Sections8(a)(l) and 2(6) and (7) of the Act.538 WRANGLER WRANCH2. By discriminatorily discharging employees Nesmith,Boyd, Lanigan, McLeod, Clinton, Cole, Smith, Terzis,Cammarata, Lamb, and Thompson, Respondent commit-ted unfair labor practices affecting commerce within themeaning of Sections 8(aX3) and (1) and 2(6) and (7) of theAct.3. The Union represented a majority of Respondent'semployees in an appropriate unit-all part- and full-timeemployees at its Washington Street, Boston, store, exclud-ing supervisors and guards-as of September 30, 1975.4. By failing and refusing to bargain with the Unionafter October 1, 1975, and until its merger and finaldissolution in or about January 1977, Respondent engagedin unfair labor practices affecting commerce within themeaning of Sections 8(aX5) and (1) and 2(6) and (7) of theAct.5. A bargaining order is not warranted in favor ofLocal 1445, Retail Clerks International Association, thesuccessor to the Union herein, because it did not succeedto the bargaining rights of Respondent's employees in anyappropriate unit.6. Respondent has not otherwise violated the Act.THE REMEDYI shall recommend that Respondent be required to ceaseand desist from its unlawful conduct and take certainaffirmative action which is necessary to effectuate thepolicies of the Act.Having also found that Respondent discriminatorilyterminated II of its employees in October 1975, 1 shallrecommend that it be required to offer them immediate,full, and unconditional reinstatement to their former jobsor, if these jobs no longer exist, to substantially equivalentones, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss ofearnings suffered by reason of such discrimination, bypaying them sums of money equal to the amount theywould have earned from the date of the discriminationagainst them to the date of Regpondent's offer to reinstatethem as aforesaid, less their net earnings during thatperiod, in accordance with the Board's formula set forth inF. W. Woolworth Company, 90 NLRB 289 (1950), withinterest thereon at the rate of 6 percent per annum, as setforth in Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 18The Respondent, Goodfriend Western Corp., d/b/aWrangler Wranch, New York, New York, its officers,agents, successors, and assigns, shall:1. Cease and desist from:IR In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Interrogating its employees regarding their unionactivity and that of other employees.(b) Discharging employees because they engage in unionactivities or support a union.(c) Discouraging employees from support of or member-ship in the Union or other labor organization by dischargeor any other discrimination affecting their tenure orcondition of employment.(d) Threatening employees with reprisals includingtermination because of their union activities or because theUnion is selected as their bargaining representative orpromising benefits for employees who forsake unionactivities.(e) Refusing or failing to bargain with a union which hasthe support of a majority of its employees in an appropriateunit by engaging in unfair labor practices which destroythe union's majority or make a free election impossible.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer to Maria Cammarata, John Clinton, Steve Cole,Everett Hoag, Eros Lamb, Emery Nesmith, Robin Smith,Phillip Lanigan, Curtis Boyd, George Terzis, and MichaelThompson, if this has not already lawfully been accom-plished, immediate and full reinstatement to their formerpositions or, if they no longer exist, to substantiallyequivalent ones, without prejudice to the seniority andother rights and privileges previously enjoyed by them, andmake them whole for any loss of pay, including any raiseswhich may have been given to employees, that they mayhave suffered by reason of their unlawful discharge, withinterest thereon of 6 percent per annum.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records and reports and all other records requiredto ascertain the amount, if any, of backpay due under theterms of this Order.(c) Post at its Washington Street store in Boston,Massachusetts, copies of the attached notice marked"Appendix." 19 Copies of said notice, after being dulysigned by its representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herein.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges unfair labor practices notfound herein.19 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."539